Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 8/10/2022, claims 17-19 and 25-26 have been amended, and new claims 29 and 30 are added. Claims 1-30 are pending, claims 1-16 and 28 are withdrawn, and claims 17-27 and 29-30 are under examination.
DSMER Pilot Program
Applicant does not accept an invitation because Applicant does not timely file a properly completed form PTO/SB/456. The application is not entered into the pilot program.
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
In response to the argument that “by machine learning engine” and “transmit” cannot be performed mentally or as organization of human activities1, Applicant appears to misunderstand the Examiner’s position. As explained in the infra 101 analysis, Examiner considers the “by machine learning engine” and “transmit” as additional elements and provides specific analysis in Step 2A, prong II as well as Step 2B.
In response to the argument that claimed invention is similar to claim 1 of Example 42 in 2019 SME Examples and therefore patent eligible2, Examiner respectfully disagrees and submits that the pending claims are similar to claim 2 of Example 42, which the 2019 SME Examples guide Examiners to reject as non-patent eligible. In particular, Example 42 addresses technical challenges of inability to utilizing medical data locally stored in medical providers’ systems real-time due to non-standarized data format, and providing the technical improvement, when viewed as a whole, as the combination of standardized data format, collecting and storing the localized medical data in the central data server, and generating relevant report using the data in real-time. However, Examiner respectfully submits that the Specification does not provide such technological challenges, and that claim 1 fails to recite such technological improvement. Instead, as provided in claim 2 of the Example, the Example also guides “The claim as a whole merely describes how to generally “apply” the concept of storing and updating patient information in a computer environment.” As explained in the infra 101 analysis, merely reciting “digital,” “machine learning” or “transmitting [data]” is recited at a high level of generality, and when viewed as a whole, is merely invoked as tools to perform an existing phycological diagnosis and recommendation practices. 
Applicant’s other arguments with respect to claim(s) 17-27 and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-27 and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 17 recite(s) 
receiving, in response to questions from a pre-set questionnaire, a digital natural language transcript of an individual; 
converting the digital natural language transcript to a predetermined form; 
extracting linguistic features from the digital natural language transcript; 
assigning the extracted features automatically to at least one of a plurality of predetermined categories; 
scoring the assigned features by machine learning engine based on predetermined indicators; 
producing a risk of violence score for the individual to prevent violence; and
transmitting, to a user based on the risk of violence score, an actionable recommendation.
The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “digital,” “machine learning engine,” and “transmitting [data]” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a teacher asking students questions; and determining a risk of violence based on the questions. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Alternatively, the non-highlighted aforementioned, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “digital,” “machine learning engine” and “transmitting [data]” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses determining a risk of violence in response to answer to questions.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “digital,” “machine learning engine,” and “transmitting [data]”.
The “digital” and “machine learning engine” in the aforementioned steps is recited at a high-level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
The claim recites the following additional elements: transmitting [data]. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The “machine learning engine” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally linking the use of the aforementioned concept to a particular technological environment or field of use. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 18-27 and 29-30 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea3. The claim recites the additional limitations of “multivariate logistic regression with L1 and L2 normalization; support vector machines with polynomial and radial basis function kernels; artificial neural networks; decision trees; and random forests” [claim 25], and “best-first search algorithm” [claim 26], which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. In particular, the additional elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. Further, the background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the examiner takes OFFICIAL NOTICE that the aforementioned additional elements are well-known, routine and conventional activity. Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al.; “Profiling school shooters: automatic text-based analysis”; Frontiers in Psychiatry — Methods Article: 2015, hereinafter Neuman, in view of Attali (U.S. Patent Application Publication 2013/0004931).
Regarding claim 17, Neuman discloses an automated method for assessing risk of violence (Abstract) comprising: 
receiving a digital natural language transcript of an individual (p. 3, Section “The Data”: “Most of the texts were downloaded from a site dedicated to the study of mass shooters ... For gaining comparative insights, we used the Blogs Authorship Corpus (17) and selected blogs written by males from the age of 15–25, ages approximately overlapping those of the school shooters. Overall, we analyzed the blogs written by 6056 subjects.”); 
converting the digital natural language transcript to a predetermined form (p. 3, Section “Analysis and Results – Text Processing”: “we use Stanford Part-of-Speech Tagger (18)”); 
extracting linguistic features from the digital natural language transcript (p. 3, Section “Analysis and Results – Text Processing”: “extract from the text (i.e., the blog or the text written by the shooter) only three parts of speech categories: nouns, verbs, and adjectives”); 
assigning the extracted features automatically to at least one of a plurality of predetermined categories (p. 3, Section “Analysis and Results – Text Processing”: “The words were identified by Neuman and Cohen (11) based on the DSM-V criteria and Millon’s Personality traits.”); 
scoring the assigned features by machine learning engine based on predetermined indicators (p. 3, Section “Analysis and Results – Text Processing”: “Overall, we have analyzed 13 vectors; each text was automatically analyzed and its similarity score to the above vectors/variables was determined. In other words, for each text we analyzed, we automatically produced 13 scores. Based on Neuman and Cohen (11), these scores aim to represent the degree to which a certain personality dimension or behavior appears in the text..”); 
producing a risk of violence score for the individual to prevent violence (p. 3, Section “Analysis and Results – Text Processing”: “The higher the produced score, the greater is the expression of the supposed dimension (e.g., vengefulness) in the text.”); and
transmitting, to a user based on the risk of violence score, an actionable recommendation (p. 4, Section “Discussion”: “a qualified psychiatrist or psychologist, who will be trained to work with such a procedure, may automatically get red flag warnings for students whose texts express a high level of potential danger.”).
Neuman further suggests to use the prediction model for qualified psychiatrist or psychologist, who will be trained to work with such a procedure ((p. 4, Section “Discussion”) but does not explicitly disclose that receiving the transcript in response to questions from a pre-set questionnaire.
Attali teaches computer-Implemented systems and methods for determining content analysis metrics for constructed responses (Abstract) comprising receiving the transcript in response to questions from a pre-set questionnaire (¶0018: “Such content analysis metrics may enable comparison of a received constructed response to one or more of a prompt (listening or reading) provided to an examinee”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Neuman by adding the constructed response related features as taught in Attali in order to “elicit the constructed response” (¶0018 of Attali).

Regarding claim 18, Neuman further discloses that converting of the digital natural language transcript to the predetermined form comprises at least one of: tokenizing and lemmatizing the digital natural language transcript; removing punctuation from the digital natural language transcript; and converting negated and temporal terms (p. 3, Section “Analysis and Results – Text Processing”: “we use Stanford Part-of-Speech Tagger (18) and extract from the text (i.e., the blog or the text written by the shooter) only three parts of speech categories: nouns, verbs, and adjectives.”).

Regarding claim 19, Neuman further discloses that the extraction of features from the digital natural language transcript comprises: extracting a first feature set into semantic meaning categories; and extracting a second feature set of term frequency and inverse transcript frequency (p. 3, Section “Analysis and Results – Text Processing”: “we selected the 10 most frequent nouns, the 10 most frequent verbs, and the 10 most frequent adjectives … The words were identified by Neuman and Cohen (11) based on the DSM-V criteria and Millon’s Personality traits.”).

Regarding claim 20, Neuman further discloses that the extraction into semantic meaning categories are comprised of: a linguistic inquiry and word count dictionary mapping specific words into a first plurality of categories; and using word embedding to cluster words into a second plurality of word categories (p. 2, Section “The Methodology: Vectorial Semantics and Personality Assessment”: “The methodology is based on vector space models of semantics (12). Vector space models of semantics suggest that the meaning of a word(s) can be identified by analyzing words co-occurring with our target word in a given context”; p. 3, Section “Analysis and Results – Text Processing”: “Overall, we have analyzed 13 vectors; each text was automatically analyzed.”).
Neuman does not explicitly discloses that the number of first plurality is 45, and the number of the second plurality is 100.
It would have been obvious to one having ordinary skill in the art at the effective filing date to categorize linguistic categories into various size such as 45 or 100, since such a modification would have involved a mere change in the size of a categories generated from the given texts given that such change is generally recognized as being within the level of ordinary skill in the art.  

Regarding claim 21, Neuman further discloses that the extracting of a second feature set further comprises capturing both semantic and context information (p. 2, Section “The Methodology: Vectorial Semantics and Personality Assessment”: “Vector space models of semantics suggest that the meaning of a word(s) can be identified by analyzing words co-occurring with our target word in a given context.”;).

Regarding claim 22, Neuman further discloses that the predefined categories include at least one of the following: expression of negative feelings, thoughts, or acts of others, expression of positive feelings, thoughts, or acts of the individual, expression of family discord or tragedies, expression of violent acts or thoughts by the individual, and expression of protective factors (p. 3, Section “Analysis and Results – Text Processing”: “The words were identified by Neuman and Cohen (11) based on the DSM-V criteria and Millon’s Personality traits. The vectors were as follows: 1. DEP: Sad, lonely, hopeless, worthless. 2. PPD: suspicious, hypersensitive, wronged, hostile. 3. NPD: arrogant, manipulative, egocentric, insensitive. 4. SCHYZO: detached, avoidant, lonely, indifferent.”).

Regarding claim 23, Neuman further discloses that the predefined categories further comprise at least one of the following: expression of psychiatric diagnosis or symptoms, expression of negative feelings, thoughts, or acts of the individual expression of illegal acts or contact with the judicial system by the individual, engaging in violent acts or thoughts of the individual, expression of self-harm thoughts or acts of the individual, and violent media or video games (p. 3, Section “Analysis and Results – Text Processing”: “In addition to the four personality vectors mentioned above, and based on Neuman (6) theorization of revenge, we used nine additional word vectors: 1. Hopeless: hopeless, desperate 2. Lonely: lonely, lonesome 3. Helpless: helpless, defenseless 4. Pain: pain, misery, agony 5. Revengeful: revengeful, vengeful, vindictive 6. Chaotic: chaotic, disordered 7. Unsafe: unsafe, insecure 8. Abandoned: abandoned, deserted 9. Humiliated: humiliated, shamed”).

Regarding claim 24, Neuman further discloses that the pre-defined categories further comprise expression of verbal or physical response due to emotions of the individual (p. 3, Section “Analysis and Results – Text Processing” includes revengeful).

Regarding claim 25, Neuman further discloses that the machine learning engine comprises at least one of: multivariate logistic regression with L1 and L2 normalization; support vector machines with polynomial and radial basis function kernels; artificial neural networks; decision trees; and random forests (p. 3, Section “Analysis and Results – Text Processing”: “we used the vectorial semantics model developed by Turney”).

Regarding claim 26, Neuman further discloses that the machine learning further comprises the use of a best-first search algorithm to select and identify key features most closely indicative of risk of school violence (p. 4, Section “The Ranking and Prioritization Procedure”: “For ranking and prioritizing our texts, we used all of the dimension scores described above (e.g., the NPD score) and used them as independent variables for predicting a categorical dependent variable (i.e., shooter or non-shooter). We used several models for prediction and ranked our texts in descending order according to their predicted probability for being a text written by a school shooter.”).

Regarding claim 27, Neuman in view of Official Notice further discloses that the questions comprise an open-ended format (See the supra official notice on claim 21).

Regarding claim 29, the combination of Neuman and Attali further discloses that the questions are based on an age of the individual (¶0018 of Attali teaches the using of prompt for elicit target responses; Neuman teaches the target is selected based on ages: “For gaining comparative insights, we used the Blogs Authorship Corpus [] and selected blogs written by males from the age of 15–25, ages approximately overlapping those of the school shooters.”).

Regarding claim 30, the combination of Neuman and Attali further discloses that the questions are based on a cognitive level of the individual (¶0024 of Attali: “the training essays are essays that respond to a different prompt that is associated with a similar topic to create a task-level differential use scoring metric (TDWU).”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 8/10/2022, pp. 9-10.
        2 Applicant Response filed 8/10/2022, pp. 10-12.
        3 Examiner acknowledges that claim 18 recites “converting of a digital natural language transcript to a predetermined form comprises at least one of: tokenizing and lemmatizing the digital transcript; removing punctuation from the transcript; and converting negated and temporal terms,” and claims 19 and 20 recite “extraction.” However, Examiner construes that removing punctuation or extracting semantic meaning from words can be surely performed mentally, and do not consider them as additional elements.